Citation Nr: 1043898	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-06 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 Regional Office (RO) in Seattle, 
Washington rating decision, which denied the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in August 2007.  A transcript of that proceeding has been 
associated with the claims file.

The claim was remanded by the Board in a November 2007 decision.  
The requested development having been partially completed, the 
claim is again before the Board for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  Specifically, the Veteran reports that in February 1984 
during a field exercise in Geisen, Germany while assigned to the 
37th Medsom of the 6th Infantry Division, he witnessed another 
soldier get squeezed in between two tanks while attempting to 
guide the tanks to their parking spots.  He reported that he had 
to wipe up blood from the soldier's injuries when the solider 
came to his unit for medical treatment, but that the solider 
subsequently died.  The Veteran also reported that he witnessed a 
soldier being electrocuted and thrown from a helicopter during a 
jump exercise, a parachutist's death after his parachute failed 
to deploy, and a bear attack that killed a superior officer while 
out in the field.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a causal nexus between current symptomatology and a claimed in-
service stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).

With respect to the second element, if the evidence shows that 
the Veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the Veteran engaged 
in combat but the claimed stressor is not related to such combat, 
there must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

As an initial matter, the Board observes that the claim was 
remanded by the Board in November 2007 to afford the RO an 
additional opportunity to confirm the Veteran's alleged 
stressors.  In that regard, the RO made extensive efforts to 
verify the specific in-service stressors claimed by the Veteran.  
The Joint Services Records Research Center (JSRRC) was unable to 
obtain the Veteran's unit records, but could confirm that on 
April 9, 1984 a member of the 3rd Battalion, 17th Artillery was 
injured when he was caught between a M548 Carrier and a Howitzer 
due to the failure to properly ground guide the carrier.  The 
JSRRC was otherwise unable to confirm any of the Veteran's 
reported stressors.

The Board notes that in order to show presence during a stressful 
event, evidence need not demonstrate a veteran actually was 
present during the event if the evidence shows his unit was 
present.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  
The Veteran's service personnel records show he served from 
November 1983 to November 1985 with the 37th Medsom in Germany.  
The Board notes that the Veteran's report of wiping the blood 
away after a service member was caught between two tanks is not 
directly corroborated by the evidence of record.  The Board 
observes, however, that the April 1984 incident involving a M548 
Carrier and a Howitzer is strikingly similar to the incident 
described, other than the specific type of mechanized equipment 
involved in the accident.  Moreover, the Veteran's statements are 
somewhat vague as to whether he actually witnessed the accident 
or merely the subsequent treatment of the injured service member, 
including cleaning up afterward.  If the Veteran had not 
witnessed the accident first-hand, then any misstatements as to 
the specific equipment or vehicles involved would be entirely 
reasonable.

Irrespective of whether the April 1984 accident was the specific 
accident described by the Veteran, the Board notes that the 
Veteran's DD-214 indicates a primary MOS of Medical Supply 
Specialist.  In addition, the Veteran testified during the August 
2007 Board hearing that his assignment in the field resulted in 
him seeing multiple disturbing events and images, including 
injured service members.  The DD-214 also indicates the Veteran 
completed training as an Emergency Medical Technician and in 
Field Sanitation.  Applying the holding in Pentecost, it is 
reasonable to assume that he was present around injured service 
members.  The corroboration of every detail is not required.  See 
id.  Therefore, the Board accepts, based on personnel records, 
the verification that at least one incident involving a service 
member being caught between two pieces of mechanized equipment, 
and the Veteran's credible testimony, that he cleaned up blood 
from and observed treatment on a service member injured by being 
caught between two mechanized vehicles.  As such, at least one of 
the Veteran's stressors has been verified.  

Even with a conceded in-service stressor, the evidence must still 
establish by competent medical evidence that the Veteran has a 
current disability due to those service events.  See Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 
Vet. App. 9, 17-19 (1999).  In this regard, the Veteran received 
a psychiatric evaluation in March 2004.  At that time, the 
Veteran described the in-service stressors discussed above.  In 
addition, the Veteran reported physical abuse as a child.  Based 
on these reports, the examining doctor concluded that it appeared 
that the Veteran met the criteria for a diagnosis of PTSD.  This 
conclusion was confirmed by a subsequent psychological assessment 
and the Veteran has been receiving ongoing treatment.  Based on 
the foregoing, the Board concludes that a VA medical examination 
and opinion is needed in order to render a decision in this case.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or ordering 
a medical examination).

The RO should also take this opportunity to obtain any recent VA 
outpatient treatment records from February 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
psychiatric condition(s) from all applicable 
VA medical facilities from February 2005 to 
the present.  Any negative responses should 
be documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

2.  After the above evidence is obtained, to 
the extent available, schedule the Veteran 
for appropriate VA examination to determine 
the nature and extent of all psychiatric 
disorder(s) found to be present.  The claims 
file should be provided to the appropriate 
examiner for review, and the examiner should 
note that it has been reviewed.  After 
reviewing the file, conducting an interview 
of the Veteran, and conducting any studies 
deemed necessary, the examiner should render 
an opinion as to whether it is at least as 
likely as not that (i.e., a probability of 50 
percent or greater) that any current 
psychiatric disorder was incurred in or 
aggravated by the Veteran's military service.  
With respect to any current diagnosis of 
PTSD, the examiner is requested specifically 
to opine whether such diagnosis was at least 
as likely as not caused by seeing an 
individual treated after having been squeezed 
between two pieces of mechanized equipment 
and having to clean up the individual's blood 
following treatment.    
It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided.

3.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


